                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11

                                  12   JAMIE POSTPICHAL, et al.,
Northern District of California




                                                                                           No. C 19–07270 WHA
 United States District Court




                                  13                  Plaintiffs,

                                  14           v.                                          ORDER DENYING MOTION
                                                                                           TO DISMISS RICO CLAIM
                                  15   CRICKET WIRELESS, LLC,
                                  16                  Defendant.

                                  17

                                  18
                                                                            INTRODUCTION
                                  19
                                            In this putative class action, plaintiffs allege a RICO claim against a phone retailer and
                                  20
                                       cellular service provider for overcharging customers for 4G phones and wireless plans in areas
                                  21
                                       without 4G coverage. Defendant moves to dismiss.
                                  22
                                                                              STATEMENT
                                  23
                                            Plaintiffs allege that Cricket put profits over principles by selling 4G LTE plans and
                                  24
                                       phones despite knowing full well that its service fell far short of providing 4G LTE coverage to
                                  25
                                       most customers (TAC ¶ 1). Cricket’s designation of its wireless service plans as “4G” stands
                                  26
                                       for fourth generation — successors to second and third generation networks — that offer users
                                  27
                                       faster speeds on devices capable of connecting to the next generation network. “LTE” stands
                                  28
                                   1   for long-term evolution, a designation used to indicate improving wireless speeds that can

                                   2   adapt to increasing demand. These terms appeared together on Cricket’s marketing materials

                                   3   and packaging in the form of logos and statements.

                                   4        Cricket had its own 3G network and a more limited 4G LTE network, but faced

                                   5   obsolescence if it could not keep up with consumer demand for faster 4G coverage in more

                                   6   areas (TAC ¶ 2–3). Cricket acknowledged “the competitive climate require[d], and our

                                   7   Customers expect[ed] us to offer 4G technology if [it] want[ed] to maintain, let alone grow

                                   8   market share” (Compl. ¶ 76).

                                   9        But expanding its 4G network to reach more customers presented significant obstacles.

                                  10   Cricket lacked the resources to either buy or build network capabilities to increase its 4G

                                  11   coverage (TAC ¶¶ 87–88, 91, 96). Cricket also lacked the capacity, reliant on its spectrum

                                  12   holdings, to make its wireless coverage as fast and efficient as its competitors (TAC ¶ 40, 90).
Northern District of California
 United States District Court




                                  13   Spectrum holdings refer to the portions of the radio wave spectrum (the waves of energy that

                                  14   transmit wireless cellular service) used to provide wireless coverage. Spectrum is a limited

                                  15   resource which must be licensed through the Federal Communications Commission and bought

                                  16   through FCC auctions or acquired on the secondary market from other private entities.

                                  17   Cellular service providers must have a sufficient portion of the spectrum and, typically, some

                                  18   combination of low-, mid-, and high-range frequency spectrum in order to provide high speed

                                  19   wireless connectivity and broad coverage. Cricket admitted that its competitors had “greater

                                  20   spectrum capacity than [Cricket did] in the markets in which [Cricket] would launch LTE,”

                                  21   acknowledging that “competitors who have access to more spectrum [than Cricket] . . . are

                                  22   likely to offer faster speeds for their next-generation services or operate those networks more

                                  23   efficiently than [Cricket] could” (TAC ¶ 90).

                                  24        While its competitors quickly evolved to provide 4G, Cricket trailed behind (TAC ¶ 77,

                                  25   80, 96). In 2012, Cricket reported to the SEC that its inability to compete had “negatively

                                  26   impacted [Cricket’s] financial and operating results in 2012 . . . when [Cricket] experienced net

                                  27   customers losses” (TAC ¶ 77). Cricket’s reports to the SEC became more dire in 2013, as

                                  28   Cricket admitted it had “seen its customer base shrink dramatically [and] . . . its share of
                                                                                       2
                                   1   prepaid subscribers f[e]ll even faster than its rapidly declining share of the wireless market”

                                   2   (TAC ¶ 77).

                                   3        Though Cricket did provide 4G to eleven metropolitan areas, it lacked 4G coverage

                                   4   everywhere else. So Cricket executives created a marketing scheme — internally dubbed “4G

                                   5   in non-4G markets” — to keep its sinking ship afloat. This strategy involved a “company[-

                                   6   ]wide directive to talk about [4G] LTE even in non-[4G] LTE markets and push [4G] LTE

                                   7   capable handsets” and to “message [4G] LTE aggressively – including [in] non-4G markets”

                                   8   (TAC ¶ 129). Plaintiffs allege that a 2012 marketing presentation directed Cricket agents to

                                   9   “focus” on “[n]ationwide / 4G,” even though Cricket did not and never planned to provide 4G

                                  10   service to most customers (TAC ¶ 135). Plaintiffs allege Cricket’s 4G advertising campaign

                                  11   began on or around November 2012 and by September 2013 the campaign had been expanded

                                  12   to reach all of Cricket’s markets, including all of its non-4G markets (TAC ¶ 129). In May
Northern District of California
 United States District Court




                                  13   2014, AT&T acquired Cricket (TAC ¶ 2, 180).

                                  14        Plaintiffs allege that Cricket executives made centralized decisions about the “4G in non-

                                  15   4G markets” strategy to create a uniform marketing plan to be followed by Cricket stores,

                                  16   including authorized dealers. Though authorized dealers were technically considered

                                  17   independent businesses from Cricket itself, the in-store experience for customers visiting

                                  18   Cricket-owned stores and independent authorized dealers remained indistinguishable (TAC ¶

                                  19   130, 199). Cricket also sold its phones through big-box stores such as Walmart and Best Buy.

                                  20        Cricket’s marketing strategy used radio, television, and internet advertisements, in-store

                                  21   marketing, and mailers to push its 4G messaging. Cricket’s authorized independent dealers

                                  22   received their marketing materials from Cricket, including banners and posters with 4G logos

                                  23   and claims (TAC ¶ 200, 271). Marketing materials broadcasted messages, like “Your next

                                  24   phone is here with the speed of 4G LTE.” (TAC ¶ 135) Cricket touted 4G speeds using

                                  25   advertisements like those below:

                                  26
                                  27

                                  28
                                                                                      3
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10        Plaintiffs allege Cricket sold hundreds of thousands of 4G phones and millions of 4G

                                  11   plans (more expensive than their 3G counterparts) to customers in non-4G markets with

                                  12   misrepresentations about Cricket’s 4G coverage (TAC ¶ 8). Cricket continued this marketing
Northern District of California
 United States District Court




                                  13   strategy despite numerous complaints from customers that they were not getting 4G despite

                                  14   paying for 4G plans. A sampling of these complaints follows (TAC ¶ 161):

                                  15                   •   "4G was promised. Not provided in my area.”
                                  16                   •   "My reception [is] horrible[.] My s4 is suppose[d] to be a
                                                           4g [device] but it[’]s still operating … [on] 3g[.] I[’]m
                                  17                       paying for garbage every month[.] I feel cheated[.] I
                                                           would switch to another Company but I spent all my
                                  18                       money . . . wasted all my money on Crick[et]."
                                  19                   •   “I have 3g when the s4 clearly [was] explained to me as
                                                           4g. I feel ripped off . . . I was lied to."
                                  20
                                                       •   "No 4g network. Sales associates haven[’]t been telling
                                  21                       the truth.”
                                  22                   •   “I pa[id] for a 70 dollar plan[,] which comes with 4g…[I]
                                                           still [g]ot 3g…[I] can only send short messages[,] not
                                  23                       pictures messages.”
                                  24
                                            Even Cricket’s own employees objected to selling 4G to customers who could not
                                  25
                                       access it (TAC ¶¶ 146–149):
                                  26
                                                       •   “So far the feedback [from employees] is ‘Why does
                                  27                       everything say 4G LTE when we don’t have 4G LTE?
                                                           This is an extremely confusing message to send our
                                  28                       customers.’”
                                                                                    4
                                   1                   •   A Cricket representative reported that “[a] customer was
                                                           upset about having a phone ad as 4g when it was not 4g
                                   2                       in her market."
                                   3                   •   “I have a REAL issues with this . . . We are displaying
                                                           items we can’t see in store and then we are going to LIE
                                   4                       to customers? Is that a good customer experience? . . .
                                                           If we aren’t going to carry the products fine but we need
                                   5                       a better response than to LIE.”
                                   6                   •   “Not sure we should be using these [advertisements] as
                                                           we may be setting the wrong expectations to our
                                   7                       customers with 4G. Thoughts?”
                                   8
                                       Responding to the last statement above, a Cricket marketing director reiterated: “This was a
                                   9
                                       company[-]wide directive to talk about [4G] LTE even in non-[4G] LTE markets and push
                                  10
                                       [4G] LTE capable handsets. Talk about [4G] LTE.” (TAC ¶ 147).
                                  11
                                            Plaintiffs further allege that Cricket added insult to injury by entering into a roaming
                                  12
Northern District of California
 United States District Court




                                       agreement with Sprint that it used as another marketing ploy to tout nationwide 4G (TAC ¶
                                  13
                                       7). Roaming allows customers to access cellular data service away from the geographical
                                  14
                                       area of their home network. Though Cricket could have used the Sprint agreement to
                                  15
                                       provide 4G to non-4G markets, this would have cost Cricket a fortune (TAC ¶ 7). So,
                                  16
                                       plaintiffs claim, Cricket programmed devices to block access to Sprint’s 4G network in the
                                  17
                                       areas surrounding customers’ home address so customers would not rack up data charges on
                                  18
                                       Cricket’s dime (TAC ¶ 7). This meant that very few customers benefitted from Cricket’s 4G
                                  19
                                       partnership with Sprint (TAC ¶ 7).
                                  20
                                            Once acquired, the “New Cricket” relaunched under AT&T’s ownership and Cricket
                                  21
                                       and AT&T began pushing customers to transfer their plans and devices to AT&T’s 4G
                                  22
                                       network (TAC ¶¶ 41, 42). Only customers using an iPhone device were able to transition
                                  23
                                       onto AT&T’s 4G network without buying a new device, as other devices were not
                                  24
                                       compatible with AT&T’s network (TAC ¶ 43). In 2015, Cricket shut down its network
                                  25
                                       entirely (“4G” and all), rendering useless any devices that had not transferred to AT&T’s
                                  26
                                       network (TAC ¶ 43, 45).
                                  27

                                  28
                                                                                      5
                                   1         The named plaintiffs in this putative class action brought claims under CLRA and

                                   2   RICO based on a theory of overpricing. A prior order dismissed plaintiffs’ CLRA claim for

                                   3   failure to show that proper notice had been given under California Civil Code Sections

                                   4   1782(a) and (d). After dismissal of the CLRA claim, California plaintiff Waters withdrew.

                                   5         This order follows full briefing and a telephonic hearing.

                                   6                                             ANALYSIS

                                   7         1.      RULE 12(b)(6)
                                   8         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

                                   9   factual matter, accepted as true, to state a claim for relief that is plausible on its face.

                                  10   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when there are

                                  11   sufficient factual allegations to draw a reasonable inference that defendants are liable for the

                                  12   misconduct alleged. “Factual allegations must be enough to raise a right to relief above the
Northern District of California
 United States District Court




                                  13   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). As further

                                  14   demonstrated below, plaintiffs satisfy the Rule 12(b)(6) standard because their allegations of

                                  15   mail and wire fraud under RICO are plausibly pled and rely on factual allegations that, taken

                                  16   as true, raise the right to relief above mere speculation.

                                  17         2.      RULE 9(b)
                                  18         Because the predicate acts that plaintiffs allege under RICO are mail and wire fraud,

                                  19   plaintiffs must meet the Rule 9(b) standard. Rule 9(b) creates a higher bar for claims

                                  20   involving fraud, stating that:

                                  21                 In alleging fraud or mistake, a party must state with particularity
                                                     the circumstances constituting fraud or mistake. Malice, intent,
                                  22                 knowledge, and other conditions of a person's mind may be
                                                     alleged generally.
                                  23

                                  24         In a RICO action alleging wire and mail fraud, our court of appeals issued an en banc

                                  25   decision explaining the Rule 9(b) standard in Odom v. Microsoft Corp., 486 F.3d 541, 553

                                  26   (9th Cir. 2007) (citations and quotations omitted):

                                  27                 Rule 9(b) requires the identification of the circumstances
                                                     constituting fraud so that the defendant can prepare an adequate
                                  28                 answer from the allegations. The pleader must state the time,
                                                                                       6
                                                    place, and specific content of the false representations as well as
                                   1                the identities of the parties to the misrepresentation.
                                   2
                                            Plaintiffs’ allegations satisfy Rule 9(b) because the complaint lays out these details:
                                   3
                                       Between 2012 and 2014 Cricket carried out a plan to shine on customers as to Cricket’s
                                   4
                                       ability to provide 4G in certain areas so they would pay more for 4G plans and phones than
                                   5
                                       they would for the slower 3G service they actually received. The named plaintiffs
                                   6
                                       sufficiently plead the general time and location of their purchases and well as their reasons
                                   7
                                       for buying premium 4G phones and plans:
                                   8

                                   9            •   Postpichal alleges that on November 30, 2013, she visited a Kansas City,
                                                    Missouri store (now since closed or relocated) hoping to purchase a 4G
                                  10
                                                    phone and plan so that she would get faster internet access, better
                                  11
                                                    download speeds, and more reliable wireless signal. Postpichal claims
                                  12                the Cricket store she visited had prominently displayed advertisements
Northern District of California
 United States District Court




                                  13                with 4G logos. Postpichal bought two premium-priced 4G phones and
                                  14                started paying $60.00 a month for what she believed to be 4G service.

                                  15                The complaint alleges she never got 4G coverage because Cricket’s 4G
                                                    network did not reach Kansas City (Compl. ¶¶ 46–53).
                                  16

                                  17            •   Freitas alleges that she was a resident of Washington state between 2012
                                  18                and 2014 (and still is). On October 22, 2013, she visited a Cricket store
                                  19                located at 12010 NE 4th Plain Blvd., Vancouver, Washington and
                                                    bought a 4G smartphone and what she believed to be a 4G plan for
                                  20
                                                    $60.00 per month. Freitas recalls sees multiple advertisements related to
                                  21
                                                    4G, but she never received 4G coverage because Vancouver was a non-
                                  22
                                                    4G market (Compl. ¶¶ 66–69).
                                  23
                                            Though these allegations include a tinge of ambiguity, the records clarifying the exact
                                  24
                                       timing and location of purchases remain in Cricket’s hands. Further, as laid out in Odom, it
                                  25
                                       is enough that plaintiffs allege that they transacted with Cricket, i.e., their allegations do not
                                  26
                                       need to be so specific as to conjure up the nametag of the employee who sold them a phone.
                                  27
                                       486 F.3d at 554.
                                  28
                                                                                        7
                                   1        To reiterate, Rule 9(b) exists so a “defendant can prepare an adequate answer from the

                                   2   allegations.” Ibid., citing Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,

                                   3   1400 (9th Cir. 1986). Rule 9(b) is not designed to serve as a barrier to bringing a suit

                                   4   whenever a plaintiff cannot recreate every minute detail about the alleged misconduct. The

                                   5   complaint supports the contentions that Cricket knew about the 4G disparity because it had

                                   6   been designed by Cricket itself and Cricket learned through employee and customer

                                   7   complaints about specific instances of harm caused by the unfulfilled expectation of 4G.

                                   8   Plaintiffs allegations satisfy the notice purpose of Rule 9(b).

                                   9        3.      RICO
                                  10        To state a claim under RICO plaintiffs must allege facts of sufficient substance and

                                  11   particularity to plausibly satisfy these elements: (1) conduct (2) of an enterprise (3) through a

                                  12   pattern (4) of racketeering activity (known as ‘predicate acts') (5) causing injury to plaintiff's
Northern District of California
 United States District Court




                                  13   business or property. United Bhd. of Carpenters & Joiners of Am. v. Bldg. & Const. Trades

                                  14   Dep't, AFL-CIO, 770 F.3d 834, 837 (9th Cir. 2014).

                                  15                A.      CONDUCT
                                  16        RICO’s conduct requirement derives from 18 USC 1962(c)’s clause that one must

                                  17   “participate, directly or indirectly, in the conduct of such enterprise's affairs.” The provision

                                  18   requires that defendants have “some part in directing those affairs” — in other words, “one

                                  19   must participate in the operation or management of the enterprise itself.” Reves v. Ernst &

                                  20   Young, 507 U.S. 170, 179, 185 (1993). Here, plaintiffs provide factual allegations including

                                  21   internal communications and marketing presentations showing that Cricket’s executive and

                                  22   management level agents carried out the “4G in non-4G markets” plan. This ranks as

                                  23   “management” because Cricket directed subsidiaries to uniformly implement the 4G

                                  24   marketing campaign (even over objections) and supplied in-store marketing materials.

                                  25   Cricket’s advertising directors created advertisements with 4G claims and executives

                                  26   approved their distribution via “TV, radio, mail, and the Internet — including via Cricket’s

                                  27   website” (TAC ¶ 266).

                                  28
                                                                                       8
                                                     B.     ENTERPRISE
                                   1
                                             Plaintiffs assert an association-in-fact enterprise comprised of Cricket plus its network
                                   2
                                       of dealers who sold phones to consumers. An associated-in-fact enterprise is merely “a
                                   3
                                       group of persons associated together for a common purpose of engaging in a course of
                                   4
                                       conduct.” Odom v. Microsoft Corp., 486 F.3d 541, 552 (9th Cir. 2007), citing United States
                                   5
                                       v. Turkette, 452 U.S. 576, 583 (1981). To form an enterprise, there must be (1) a common
                                   6
                                       purpose, (2) a structure or organization, and (3) longevity necessary to accomplish the
                                   7
                                       purpose. Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th
                                   8
                                       Cir. 2014).
                                   9
                                             Our court of appeals has not settled the question of whether finding an association-in-
                                  10
                                       fact enterprise requires a fraudulent purpose, but sister district courts have found associated-
                                  11
                                       in-fact enterprises lacking a shared fraudulent purpose. See, e.g., In re JUUL Labs, Inc.,
                                  12
Northern District of California




                                       Mktg., Sales Pracs., & Prod. Liab. Litig., 497 F. Supp. 3d 552, 598 (N.D. Cal. 2020) (Orrick,
 United States District Court




                                  13
                                       J.); Friedman v. 24 Hour Fitness USA, Inc., 580 F. Supp. 2d 985, 992 (C.D. Cal. 2008)
                                  14
                                       (Matz, J.).
                                  15
                                             Cricket points to cases which have declined to find an association-in-fact enterprise
                                  16
                                       between legitimate business entities connected by a servicing agreement, however these
                                  17
                                       cases are distinguishable (Br. 18–19). Here, independent dealers did not merely provide a
                                  18
                                       service to Cricket (i.e., a payment processing partner) that was incidental to its “4G in non-
                                  19
                                       4G market” scheme. Rather, plaintiffs allege that authorized independent dealers acted in
                                  20
                                       concert with Cricket by following a company-wide directive and forming a continuous entity
                                  21
                                       (similar to a franchisor-franchisee structure). Cricket and dealers’ common scheme became
                                  22
                                       selling Cricket devices and plans that they knew could not deliver on the 4G promise.
                                  23
                                       Plaintiffs have alleged that the scheme had longevity because it ran continuously between
                                  24
                                       2012 and 2014.
                                  25
                                                     C.     PATTERN
                                  26
                                            RICO has a relaxed requirement for predicate acts to constitute a “pattern.” All that is
                                  27
                                       required is that the defendant commits two predicate acts within a ten-year span. 18 U.S.C. §
                                  28
                                                                                      9
                                   1   1961(5). Here, thousands (potentially millions) existed (TRA ¶ 270). Plaintiffs sufficiently

                                   2   allege a pattern with regard to mail and wire fraud because the complaint accuses Cricket of

                                   3   using the mail, internet, television, and radio over countless instances between 2012 and

                                   4   2014 to continuously market its 4G devices and plans nationwide (Compl. ¶ 312).

                                   5                D.      RACKETEERING ACTIVITY
                                   6        “Racketeering activity” includes “any act indictable under” any of a list of dozens of

                                   7   criminal statutes. 18 U.S.C. § 1961(1). Here, the alleged predicate acts under RICO are mail

                                   8   fraud and wire fraud. 18 U.S.C §§ 1341, 1343. The mail and wire fraud statutes contains

                                   9   three parallel elements: (a) the formation of a scheme to defraud, (b) the use of interstate

                                  10   wires or mail in furtherance of that scheme, and (c) the specific intent to defraud. Eclectic

                                  11   Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014). Plaintiffs

                                  12   contend that the pattern of racketeering here consisted of the marketing plan internally coined
Northern District of California
 United States District Court




                                  13   “4G in non-4G markets,” which relied on the distribution of marketing materials through a

                                  14   wide variety of media.

                                  15        Cricket disputes that any misrepresentations were made. Cricket argues that plaintiffs

                                  16   have not alleged that 4G phones were incapable of connecting to a 4G network (if the phone

                                  17   was taken to an area with 4G coverage) and points to the existence of publicly-available

                                  18   coverage maps and disclosures (Br. 5, 10). Cricket contends that packaging including 4G

                                  19   logos did not represent to consumers that Cricket would provide local 4G coverage (Br. 7).

                                  20        This matters not. Our court of appeals clarified in United States v. Woods, 335 F.3d

                                  21   993, 998 (9th Cir. 2003) (citations and quotations omitted):

                                  22                If a scheme is devised with the intent to defraud, and the mails
                                                    are used in executing the scheme, the fact that there is no
                                  23                misrepresentation of a single existing fact is immaterial. It is
                                                    only necessary to prove that it is a scheme reasonably calculated
                                  24                to deceive, and that the mail . . . was used and intended to be
                                                    used in the execution of the scheme.
                                  25
                                                    Put another way, the fraudulent nature of the scheme or artifice
                                  26                to defraud is measured by a non-technical standard. Thus,
                                                    schemes are condemned which are contrary to public policy or
                                  27                which fail to measure up to the reflection of moral uprightness,
                                                    of fundamental honesty, fair play and right dealing in the general
                                  28                and business life of members of society.
                                                                                      10
                                   1   Whether these representations were actually intended to mislead reasonable consumers or

                                   2   otherwise violate public policy remains a question of fact. However, it has been sufficiently

                                   3   alleged that Cricket’s intent was to mislead customers to profit using its 4G representations.

                                   4        Cricket also disputes that consumers ever relied on its representations as to 4G service,

                                   5   for instance, arguing that plaintiffs have not sufficiently alleged that the roaming agreement

                                   6   with Sprint was publicized to consumers (having only been disclosed to the SEC and to

                                   7   internal analysts) (Br. 4–5). Plaintiffs take issue with the slogan “nationwide unlimited” and

                                   8   Cricket’s advertisement claiming “20X MORE DATA Than T-Mobile,” among others.

                                   9   Cricket counters that plaintiff did not specifically allege that Cricket showcased these

                                  10   representations in a non-4G market (Br. 7–9).

                                  11        Once again, defendant’s arguments are beside the point. A RICO claim requires no

                                  12   reliance allegations for the predicate acts of mail and wire fraud: “RICO's text provides no
Northern District of California
 United States District Court




                                  13   basis for imposing a first-party reliance requirement . . . . a RICO claim predicated on mail

                                  14   fraud need not show . . . as an element of its claim . . . that it relied on the defendant's

                                  15   alleged misrepresentations.” Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 661

                                  16   (2008). Instead, plaintiffs must show that the defendant’s fraudulent scheme was a but-for

                                  17   and proximate cause of plaintiff’s harm. Hemi Grp., LLC v. City of New York, N.Y., 559 U.S.

                                  18   1, 9 (2010).

                                  19        The but-for and proximate cause requirements sufficiently track plaintiffs overpricing

                                  20   theory: regardless of whether customers relied on any specific advertisement before

                                  21   purchase, they would not have incurred a financial detriment but for Cricket’s decision to sell

                                  22   4G plans and phones in markets that lacked 4G service. Further, but for Cricket’s (allegedly)

                                  23   programming phones not to access 4G through Sprint’s network, plaintiffs would have gotten

                                  24   what they paid for. That the plaintiffs paid more without getting more, the complaint alleges,

                                  25   is exactly what Cricket aimed to do with its marketing scheme. This satisfies proximate

                                  26   causation as Cricket achieving its intended result suffices to allege a “direct relationship

                                  27   between the injury asserted and the injurious conduct alleged.” Ibid.

                                  28
                                                                                       11
                                                    E.      INJURY
                                   1
                                             “[A] consumer who has been overcharged can claim an injury to her property, based on
                                   2
                                       a wrongful deprivation of her money.” Canyon Cty. v. Syngenta Seeds, Inc., 519 F.3d 969,
                                   3
                                       976 (9th Cir. 2008), citing Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979). Plaintiffs
                                   4
                                       rely on an overcharging theory of harm based on Cricket’s premium pricing of 4G phones
                                   5
                                       and plans. In other words, the injury alleged amounts to the difference in price between 3G
                                   6
                                       and 4G phones and plans. Without a 4G-capable phone, customers would not be able to
                                   7
                                       access 4G networks, incentivizing customers who bought 4G plans to also buy a 4G phone
                                   8
                                       (or vice versa). Given the stated reasons for plaintiffs’ decision to buy these plans and
                                   9
                                       devices, the complaint sets forth plausible factual allegations that 4G characteristics
                                  10
                                       motivated plaintiffs purchase of premium-priced phones and plans, resulting in financial
                                  11
                                       injury.
                                  12
Northern District of California




                                                                             CONCLUSION
 United States District Court




                                  13
                                            For the foregoing reasons, Cricket’s motion to dismiss plaintiffs’ RICO claim is
                                  14
                                       DENIED.
                                  15

                                  16
                                            IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: June 21, 2021
                                  19

                                  20

                                  21                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
